Opinion issued July 1, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00379-CR
____________

LOUIS CHARLES SOLIZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 773722



 
MEMORANDUM  OPINION
               This is an appeal from the trial court’s denial of appellant’s motion for
forensic DNA testing of evidence.  See Tex. Code Crim. Proc. Ann. arts. 64.01(a),
64.05 (Vernon Pamph. 2004).  We dismiss for lack of jurisdiction.
               The trial court signed its order denying appellant’s motion for forensic DNA
testing of evidence on February 20, 2003.  The deadline for filing a notice of appeal
was therefore Monday, March 24, 2003, because the thirtieth day after sentencing fell
on a weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1).
               Appellant filed a notice of appeal on April 4, 2003, 11 days after the
deadline.  Although the notice of appeal was filed within the 15-day time period for
filing a motion for extension of time to file notice of appeal, no such motion for
extension of time was filed.  See Tex. R. App. P. 26.3.
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.

               It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).